Citation Nr: 0636118	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-15 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1974 to April 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened the claim of service connection 
for PTSD, but denied it on the merits.

When the veteran's case was before the Board in December 
2003, the claim of entitlement to service connection for PTSD 
was reopened and remanded for additional development of the 
record.  


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.304(f) 
(1998); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the instant claim was received in 
September 1995, long before the enactment of the VCAA.  In 
November 2001 the veteran acknowledged that he had been 
informed of the VCAA, the information and evidence necessary 
to support his claim, and the assistance that VA would render 
in his behalf.  

A letter dated in May 2003 informed the veteran of the 
evidence necessary to support his claim and asked him to 
identify evidence in support of his claim.  The letter noted 
that VA would make reasonable efforts to obtain evidence to 
support the veteran's claim, and noted which evidence VA was 
responsible for obtaining.  The evidence of record was 
listed.  

A letter dated in January 2004 requested that the veteran 
complete a questionnaire.  He was told to provide specific 
dates and places of his claimed stressors, as well as the 
full names of any persons involved.  He was specifically 
asked for additional information concerning previously 
reported stressors.  He was asked to identify private 
treatment as well as treatment at VA facilities.  The 
evidence of record was listed.  The veteran was informed that 
VA was responsible for obtaining certain types of evidence, 
and that VA would make reasonable efforts to secure evidence 
in support of the veteran's claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The RO has reasonable efforts to obtain 
information which would serve to verify the veteran's claimed 
stressors.  The veteran has been asked to provide more 
specific information concerning his claimed stressors, and he 
has not done so.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Review of the veteran's service medical records show no 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  

A February 1975 entry into the veteran's service personnel 
records indicates the veteran was instructed that a 
continuation of his past performance might disqualify him 
from receiving an honorable discharge.  He was warned that 
further misconduct might result in reprocessing for 
administrative discharge.  The veteran was subjected to 
nonjudicial punishment in December 1975.  The record 
indicates that the basis for such proceedings was missing two 
morning quarters.  He was placed in confinement.  An April 
12, 1976 report issued at Naval Station, San Diego indicates 
that the veteran was counseled that he would not be 
recommended for reenlistment.  The veteran's discharge for 
unfitness was effective that date.  

In a December 1989 statement, the veteran alleged that during 
boot camp, a friend cut his wrists in a suicide attempt.  He 
stated that he found the friend in the rest room and rendered 
aid.  He stated that he and a friend were jumped by a street 
gang while stationed in the Philippines.  He indicated that 
in 1976 his ship, the USS Coral Sea, assisted in the 
evacuation of refugees from Cambodia.  He also stated that 
during 1976 he was placed in the brig and was mistreated 
during that time.  

A July 1990 VA treatment note reflects a diagnosis of mild 
adjustment disorder with depression.  The provider noted that 
the veteran's difficulty was situational and did not require 
follow up.  

The veteran was a VA domiciliary resident from April to 
September 1995 because he was homeless.  The pertinent 
diagnosis on discharge was possible PTSD.  

In September 1995, the veteran submitted a statement 
indicating that he had seen wounded people in Cambodia.  He 
also indicated that he saw men who flew combat missions 
return to the ship shot up.

The veteran was again psychiatrically hospitalized from 
September to November 1995.  He reported that on the USS 
Coral Sea, he was a helper on the flight deck and a mail 
carrier.  He noted that he was strongly affected by the sight 
of war victims.  He stated that since service, he had 
difficulty with irritability and was easily angered.  He 
noted multiple episodes of anxiety, depressional and some 
suicidal ideation.  The diagnosis was PTSD.

A VA examination was carried out in April 1996.  The examiner 
noted that the veteran worked as a postal clerk.  The veteran 
reported that his ship transported severely wounded refugees 
from Cambodia.  He also reported that he had been put in the 
brig for wearing identification off duty, and was threatened 
and struck repeatedly by military police during that period.  
He stated that he had been troubled since service by anxiety, 
nightmares, flashbacks, irritability, sleep disturbance, 
depressed mood, suicidal ideation, anger control and paranoid 
ideation.  The examiner noted that the veteran's treatment 
and presentation suggested ongoing problems with 
interpersonal relationships and tendencies to isolate and 
withdraw from interpersonal relationships.  The pertinent 
diagnosis was PTSD by history.  The examiner concluded that 
the veteran's symptom report was not compelling.  

In a March 1997 statement, the veteran indicated that he 
witnessed blood and mangled bodies of Cambodian refugees.  He 
stated that some of them had arms and legs missing.  He also 
indicated that while aboard the Coral Sea, two of his friends 
jumped ship and drowned.  He stated that he tried to inform 
an officer but was put in the brig for his action, where he 
was mistreated.

In  a November 1997 statement, a VA psychologist related the 
veteran's report that he had been assigned to an aircraft 
rescue team on the USS Coral Sea.  He noted that the team 
flew out to rescue downed pilots and crew members, and that 
it also rescued refugees.  He also indicated that the Coral 
Sea was involved in fire fights with the enemy.  The 
psychologist indicated that the veteran had developed PTSD as 
a result of his service on the Coral Sea.  

In January 2004, the veteran was requested to provide more 
specific information concerning his claimed stressors.  His 
various stressors were discussed, and he was asked for 
specific dates of the incidents and the full names of the 
persons involved.  

The veteran responded that further information and evidence 
could be obtained from VA treatment records.  He asserted 
that he had been diagnosed with PTSD and had participated in 
treatment.  He noted that his job aboard the Coral Sea was 
that of mail room clerk and porter.  He stated that he had an 
altercation with an officer in 1975, because he was wearing 
an identification bracelet.  He was placed in the brig and 
suffered abuse by the military police.  He stated that he had 
an overwhelming sense of anxiety and fear for his life at 
that time.  He also stated that during that time, the ship 
was on a mission to retrieve Cambodian refugees and that the 
ship was also involved in numerous fire fights and constant 
ship to land fire support.  He noted that he was subsequently 
exonerated of the charges against him and that he was given 
an honorable medical discharge and released from the Navy, 
suffering from PTSD.  

A report from the Center for Unit Records Research (CURR) 
indicates that the USS Coral Sea participated in Operation 
Eagle Pull on April 12, 1975.  That operation involved the 
evacuation of Phnom Phen, Cambodia.  From April 13-28, the 
Coral Sea conducted operations off the South Vietnam coast in 
support of the evacuation of Saigon.  From April 29-30, the 
Coral Sea participated in Operation Frequent Wind, the 
evacuation of Saigon, during which the ships aircraft 
provided air cover for helicopters evacuating personnel.  The 
CURR report indicated that the ship's history did not mention 
drownings.  



Analysis

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The prior regulation provided that entitlement to service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

The amended regulation, 38 C.F.R. § 3.304(f) (2006), provides 
that service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 38 
C.F.R. § 3.304(f).  His military occupational specialty was 
lineman and he served in the Signal Corps.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

On careful review of the record, the Board notes that the 
veteran has reported various incidents that might serve as 
stressors in his claim for service connection.  Such 
incidents include the attempted suicide of a friend during 
boot camp, an incident in the Philippines during which the 
veteran and a friend were attacked by a street gang, and 
being mistreated in the brig.  However, the veteran has not 
identified sufficient evidence which would allow for 
verification of these claimed stressors.  

The veteran has also reported that he was present during his 
ship's participation in the evacuation of Cambodia and that 
he saw severely wounded people.  In a report from CURR, the 
USS Coral Sea was noted to participate in the evacuation of 
Phnom Phen, Cambodia on April 12, 1976, with subsequent 
participation in the evacuation of Saigon.  Notably, the 
veteran's service personnel records reflect that he was in 
San Diego on April 12, 1976  and that he was discharged for 
unfitness on that date.  The record clearly indicates that 
this reported stressor cannot serve as the basis for a grant 
of service connection for PTSD.

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing PTSD.  Although the veteran has been given a 
diagnosis of PTSD, there is no independent corroboration of 
at least one of the veteran's claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


